Third District Court of Appeal
                               State of Florida

                        Opinion filed December 30, 2015.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                        Nos. 3D15-2303 & 3D15-2271
                       Lower Tribunal No. 14-A369OZE
                             ________________

                  Florida Attorney General, etc., et al.,
                                   Appellants,

                                        vs.

                            Luis Torres Jimenez,
                                    Appellee.

      An Appeal from the Circuit Court for Miami-Dade County, Steven Leifman,
Judge.

     Weiss Serota Helfman Cole & Bierman, P.L., and Edward G. Guedes and
Samuel I. Zeskind, for appellants.

      Pamela Jo Bondi, Attorney General, and Robert Dietz, Jr., Assistant
Attorney General, as Intervener for appellants.

      Louis C. Arslanian (Hollywood); Ted Hollander (Fort Lauderdale), for
appellee.

Before SHEPHERD, EMAS and LOGUE, JJ.

     PER CURIAM.
                   ON MOTION TO MODIFY OR VACATE STAY

      Appellant’s motion to modify or vacate stay as applied to all pending red

light cases is stricken on the basis that Appellant, Luis Torres Jimenez, lacks

standing. Solares v. City of Miami, 166 So. 3d 887, 888 (Fla. 3d DCA 2015) (“For

a court of law operating as one of the three branches of government under the

doctrine of the separation of powers, standing is a threshold issue which must be

resolved before reaching the merits of a case. Before a court can consider whether

an action is illegal, the court must be presented with a justiciable case or

controversy between parties who have standing.”). This disposition is not a ruling

on the merits of the motion.

      Motion stricken.




                                        2